Exhibit 16.1 May 6, 2010 United States Securities & Exchange Commission treet, NE Washington, D.C.20549 Ladies and Gentlemen: The firm of Bartolomei Pucciarelli, LLCwas previously principal accountant for Darwin Resources, Inc.We have read the Company's statements included underItem 4.01of its Form 8-K dated May 3, 2010, and we agree with such statements contained therein as they pertain to our engagement and subsequent termination. Sincerely, /s/ Bartolomei Pucciarelli, LLC Bartolomei Pucciarelli, LLC
